Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
Drawings
The drawings were received on February 8, 2022.  These drawings are acceptable.  
Specification
The amendment to the specification received on February 8, 2022 is acceptable.  The specification objections are hereby withdrawn.
Response to Arguments
Applicant has amended the claims, which have resolved the 112(b) rejections that are hereby withdrawn.
The amendments to the claims have overcome the prior art of record, which the 103 rejections are hereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the rotary compressor as claimed including specifically wherein a surface of the first bearing comprises a first rail groove into which the upper pin is inserted, wherein a first step is disposed adjacent to the first rail groove, wherein the surface of the first bearing is a bottom of4Serial No. 17/099,943Docket No. RPL-0553 Reply to Office Action of the first bearing, wherein the first step is recessed from the 
The following is an examiner’s statement of reasons for allowance: regarding claim 9, the rotary compressor as claimed including specifically wherein each of the at least one vane comprises an upper pin that extends upward, wherein a bottom of the first bearing comprises a rail groove into which the upper pin is inserted and a step disposed adjacent to the rail groove, wherein the step is recessed from the bottom of the first bearing4Serial No. 17/099,943Docket No. RPL-0553 Reply to Office Action of by a first height, wherein the rail groove defines a space that is at a second height from the bottom of the first bearing, wherein the first height is smaller than the second height is not shown or rendered obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance: regarding claim 15, the rotary compressor as claimed including specifically each of the at least one vane comprises a lower pin that extends downward, wherein a top of the second bearing comprises a rail groove into which the lower pin is inserted and a step disposed adjacent to the rail groove, wherein the step is recessed from the top of the second bearing by a third height, wherein the rail groove defines a space that is at a fourth height from the top of the second bearing, and wherein the third height is smaller than the fourth height is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746